 1
 2                                                                            JS-6
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   GREGORY BERNARD LACY,                             )    CASE NO. ED CV 19-0610-GW (PJW)
                                                       )
11                         Petitioner,                 )
                                                       )    J U D G M E N T
12                  v.                                 )
                                                       )
13   J.A. LIZARRAGA,                                   )
                                                       )
14                         Respondent.                 )
                                                       )
15
16          Pursuant to the Order Dismissing Petition filed herewith,
17          IT IS ADJUDGED that the Petition is denied and this action is
18   dismissed with prejudice.
19
            DATED:         April 30, 2019.
20
21
22
23                                                GEORGE H. WU
                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\javiergonzalez\AppData\Local\Temp\notes95E17C\Judgment.wpd
